DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that Yi does not determine the most similar lower-resolution valid feature patch, but instead assigns attention scores based on region affinity. Examiner notes that the attention scores are a function of similarity (see previously cited section 0098, or sections 0018 and 0020). The attention/similarity score is then used to fill in-mask regions/patches with out-of-mask regions/patches, which are the “valid” feature patches, as explained in the rejection. Since the attention score is then used as a weight (see previously cited section 0101), the most similar patch, which corresponds to highest attention score, is determined to have the highest weight. 
Applicant argues that Yi does not map the most similar lower-resolution valid feature patch to the inpainting image and incorporate the corresponding feature patches into the portion of the higher-resolution input image, but instead generates regions for a high-resolution image using the attention scores as weights. Examiner notes that Yi does appear to map a most-similar valid patch to the inpainted image and incorporate it as a most heavily weighted patch/region as noted above. Further, the inpainting generator works on a low-resolution image (see, for example, previously cited fig. 4, or see sections 0089-0090 and 0094). In particular, previously cited fig. 4 of the reference shows that the attention computations, which are what decide the most similar valid feature patches, are performed on low-resolution images, since this is what is input to the network.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 11 and 13 are objected to because of the following informalities:  Line 2 of claims 11 and 13 recites “the operations further comprising further comprising”. The duplicated phrase appears to be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "higher" "high" and "lower" resolution images in claims 1, 7-11, and 16-20 are relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the bounds of “high”, “higher”, and “lower” resolution images would be in the claims. The exception to this is the "lower-resolution" image in claims 2 and 11, which is defined as a downsampled image.
Claim 6 recites "the user control indicates an encourage area, the encourage area corresponding to an area in the inpainting result to avoid by discarding any valid feature patches from the similarity analysis that includes one or more pixels outside the encourage area". This limitation appears to contradict itself, in that, if a user is choosing an area to encourage, the area would not correspond to an area to "avoid". Rather, all other areas would correspond to the area to avoid. Claim 15 recites a similar limitation. 
Claim 10, lines 7-8 recites "the higher-resolution input image". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10, 12, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi (U.S. Publication 2021/0150678). 

As to claim 1, Yi discloses obtaining an inpainting result comprising valid feature patches outside of a designated portion of the inpainting result and generated feature patches inside of the designated portion, the generated feature patches determined using image inpainting (p. 7, section 0074; p. 7, section 0079; p. 9, section 0097; an inpainting result is obtained in areas that are masked; these areas would correspond to generated feature patches inside the designated portion, whereas the patches outside the portion are original image data which would read on valid feature patches);
performing patch similarity analysis on feature patches of the inpainting result, wherein the patch similarity analysis compares the valid feature patches with the generated feature patches (fig. 4; p. 9, sections 0097-p. 10, section 0102; p. 10, section 0114-p. 11, section 0116; the generated resulting feature patches are compared with patches/regions outside the mask region and similarity metrics are determined; the process repeats to finely tune a neural network); 
determining a most similar valid feature patch for each of the generated feature patches based on a measure of similarity (p. 9, sections 0100-0101; attention scores based on the similarity are used to determine the most similar patches and map them to the inpainting region); 
mapping the most similar valid feature patches in the inpainting result to corresponding feature patches in a higher-resolution input image, the corresponding feature patches from outside a portion of the higher-resolution input image corresponding to the designated portion of the inpainting result (p. 12, section 0140-p. 13, section 0142; residual information from the high-resolution input images is mapped to the inpainting region based on the attention scores, which are based on similarity metrics, as noted above), wherein the inpainting result, the valid feature patches, and the generated feature patches have lower resolution compared to the higher-resolution input image and the corresponding feature patches in the higher-resolution input image (fig. 4; fig. 5, elements 302 and 101; p. 7, sections 0074-0075; section 0079; the inpainted image is generated as a low resolution downsampled image, including an inpainted generated feature patch and surrounding valid feature patches; the input to the attention computation is a low-res image, which would include low-res valid feature regions/patches);
incorporating the corresponding feature patches into the portion of the higher-resolution input image during upsampling image reconstruction (fig. 5, elements 308,310,314; p, 12, section 0141-p. 13, section 0143; the overall upsampling reconstruction process includes incorporating the residual image that is formed by combining the mapped feature patches and the high-frequency portion of the input high-resolution image); 
and outputting a high-resolution inpainting result based on the upsampling image reconstruction (p, 12, section 0141-p. 13, section 0143).

As to claim 2, Yi discloses downsampling the higher-resolution input image to generate a lower-resolution image (fig. 3, element 302); and performing the image inpainting on the lower-resolution image to generate the inpainting result (fig. 3, element 101).

As to claim 3, Yi discloses that the patch similarity analysis compares the valid feature patches with the generated feature patches using cosine similarity (p. 9, section 0097), and the valid feature patches are used to maintain features of importance when upsampling a lower-resolution image to a higher-resolution image result (fig. 5; element 310; p. 7, section 0074; p. 7, section 0079; p. 8, section 0085; the attention scores are used to maintain contextually relevant features in the generated in-mask area from the valid outside-mask area; the process includes upsampling the in-mask area from a lower-resolution to a higher-resolution; “contextually relevant” features would read on features of importance).

As to claim 8, Yi discloses wherein performing the patch similarity analysis and incorporating the corresponding feature patches into the higher-resolution input image during the upsampling image reconstruction are performed using one or more neural networks (fig. 4; p. 3, section 0040; p. 8, section 0087; p. 9, sections 0097-0101; neural networks are shown for inpainting and attention computation; the attention computations are used to calculate similarity and inpaint the patches).

As to claim 10, see the rejection to claim 1. Further, Yi discloses storage media with instructions (p. 13, section 0152), obtaining a lower-resolution inpainting result generated using image inpainting (fig. 5 between elements 101 and 31); identifying a set of lower-resolution feature patches for corresponding feature patches generated during the image inpainting (fig. 4; p. 9, sections 0097-p. 10, section 0102; p. 10, section 0114-p. 11, section 0116; the generated resulting feature patches are compared with patches/regions outside the mask region and similarity metrics are determined to determine corresponding patches; the process repeats to finely tune a neural network; this portion of the inpainting method is dealing with downsampled low-resolution portions of the image); and incorporating a set of higher-resolution feature patches into a portion of the higher-resolution input image, the set of higher-resolution feature patches corresponding to the set of lower-resolution feature patches (p. 9, section 0100-0101; p. 12, section 0140-p. 13, section 0142; residual information from the high-resolution input images is mapped to the inpainting region based on the attention scores; the high-resolution residual patches are found using the same method and have the same weights applied as the low-resolution patches, and so would correspond to the same area).

As to claim 12, Yi discloses wherein a patch similarity analysis is used to identify the set of lower-resolution feature patches by comparing valid feature patches outside of a designated portion with generated feature patches inside of the designated portion using cosine similarity (p. 9, section 0097; the regions compared are outside the inpainting mask regions with inside the inpainting mask regions).

As to claim 17, see the rejection to claim 8.

As to claims 18-20, see the rejection to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Distler (U.S. Publication 2017/0032563).

As to claim 4, Li does not disclose, but Distler discloses receiving a designated area to incorporate user control during the similarity analysis (p. 11, sections 0152-0154; a user sets the edges of the inpainting region to which similar pixels are mapped). Motivation is to clean up object edges. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li to receive a designated area to incorporate user control during the similarity analysis in order to clean up object edges as taught by Distler.

As to claim 6, Li does not disclose but Distler discloses wherein the user control indicates an encourage area, the encourage area corresponding to an area in the in painting result to avoid by discarding any valid feature patches from the similarity analysis that includes one or more pixels outside the encourage area (p. 11, sections 0152-0154; by choosing a particular portion, a user is forcing the inpainting to use the pixels around the edge of that portion; any other pixels would be discarded from being taken into account). Motivation for the combination is given in the rejection to claim 4.

As to claim 13, see the rejection to claim 4.

As to claim 15, see the rejection to claim 6.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Distler and further in view of Goose (U.S. Publication 2009/0033737).

As to claim 5, Li does not disclose but Goose discloses wherein the user control indicates an avoid area, the avoid area corresponding to an area in the inpainting result to favor by discarding any valid feature patches from the similarity analysis that includes one or more pixels within the avoid area (p. 5, sections 0078-0079; a user determines, by setting a threshold, which areas for inpainting a hole to avoid and which to consider; a larger threshold would end up with less inpainting and areas around potential holes not being used as pixels to inpaint). Motivation for this is for a user to be able to prevent false holes from being filled. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li and Distler to have the user control indicate an avoid area, the avoid area corresponding to an area in the inpainting result to favor by discarding any valid feature patches from the similarity analysis that includes one or more pixels within the avoid area in order to enable a user to be able to prevent false holes from being filled as taught by Goose.

As to claim 14, see the rejection to claim 5.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bai (U.S. Publication 2021/0125313).

As to claim 7, Li discloses mapping the most similar valid feature patches in the inpainting result to corresponding feature patches in the higher-resolution input image, as noted above. Li does not disclose, but Bai does disclose that this is performed by scaling coordinates of feature patches in the inpainting result to corresponding coordinates of the corresponding feature patches in the higher-resolution input (p. 2, sections 0018-0020; p. 8, section 0106; an inpainting result from similar candidate regions is fused to an original image by performing super-resolution processing and scaling coordinates of the inpainted region back to the input region's resolution). Motivation for this is to prevent incomplete inpainting in large regions (p. 11, section 0127). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li to perform patch mapping by scaling coordinates of feature patches in the inpainting result to corresponding coordinates of the corresponding feature patches in the higher-resolution input in order to prevent incomplete inpainting in large regions as taught by Bai.

As to claim 16, see the rejection to claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shi (U.S. Publication 20180075581).

As to claim 9, Li discloses wherein the one or more neural networks are trained by updating the one or more neural networks using a loss based on the inpainting result and a ground-truth image (fig. 4; p. 4-5, section 0053; p. 11, sections 0115-0117; the inpainting result is compared to a real image that is input, which reads on a ground-truth image). Li does not disclose but Shi discloses that the image being compared to ground truth is a high-resolution version of the image (p. 2, section 0013; p. 3, section 0030; p. 3, section 0038; an upscaled version of the output is evaluated with respect to ground truth). Motivation for this is to evaluate recovered texture that does not exist at the lower resolutions (p. 1, section 0011). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li to have the image being compared to ground truth be a high-resolution version of the image in order to evaluate recovered texture that does not exist at the lower resolutions as taught by Shi. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612